Third District Court of Appeal
                               State of Florida

                        Opinion filed August 25, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D21-132
                 Lower Tribunal Nos. 20-111 AP, 13-334 CC
                            ________________

            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

                    Central Therapy Center, Inc.,
                    a/a/o Michael S. De La Rosa,
                                  Appellee.


      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

     Michael J. Neimand, for appellant.

     David B. Pakula, P.A., and David B. Pakula (Pembroke Pines);
Corredor & Husseini, P.A., and Maria E. Corredor, for appellee.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.